Case 2:20-cv-11023-GAD-MJH ECF No. 48 filed 07/13/20          PageID.837    Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

        MICHAEL POWELL, ET AL.,

                Plaintiffs,                           Case No. 20-cv-11023
                     v.                           U.S. DISTRICT COURT JUDGE
                                                     GERSHWIN A. DRAIN
        JOCELYN BENSON, ET AL.,

            Defendants.
   ______________                      /
   ORDER REGARDING IMPLEMENTATION OF CONSENT DECREE
                         [#31]

      On May 19, 2020, this Court entered a Consent Decree [#31] agreed to by the

parties in this action. The Consent Decree required Defendants to implement a

Remote Accessible Vote-By-Mail (“RAVBM”) system to allow voters with print

disabilities to vote absentee privately and independently in time for the August 4,

2020 election, as well as to publicize the requirements of the Decree, to continue to

assist voters with print disabilities to vote in person, and to ensure equal opportunity

and equal effectiveness of the State’s Voting Program for voters with disabilities.

      Defendants announced on June 26, 2020 that the RAVBM will not be

implemented in time for the August 4, 2020 primary election. On June 26, 2020,

Plaintiffs filed an Unopposed Motion for Status Conference regarding certain

alleged violations of the Consent Decree. See ECF No. 32.
Case 2:20-cv-11023-GAD-MJH ECF No. 48 filed 07/13/20             PageID.838    Page 2 of 5




         On July 2, July 7, July 8, and July 10, 2020, this Court held conferences via

video technology to address Defendants’ plan to make absentee voting during the

August 4, 2020 primary election accessible to voters with print disabilities. For the

reasons stated on the record, it is hereby ORDERED:

   1. Defendants will continue the improved accessible UOCAVA-based system

for voters with print disabilities for the August election. This system includes:

         a. Voters with print disabilities can access an accessible electronic absentee

            voter ballot application (“Accessible AV Request”) available on the

            Secretary of State’s website (https://www.michigan.gov/sos/0,4670,7-

            127-1633_8716_8728-21037--,00.html). The Accessible AV Request can

            be submitted entirely electronically by e-mail by entering the voter’s

            drivers’ license, state ID number, or last 4 digits of their social security in

            lieu of a signature. The completed application can be emailed to the voter’s

            local clerk. The application includes instructions for looking up the local

            clerk’s email.

   2. By July 14, 2020, Defendants will modify the general online absentee voter

ballot      request     (“Online      AV      Request”)      process,     available      at

https://mvic.sos.state.mi.us/, so that it may be used to request accessible absentee

ballots, including:

         a. For voters using the Online AV Request absentee voter ballot to request
Case 2:20-cv-11023-GAD-MJH ECF No. 48 filed 07/13/20          PageID.839    Page 3 of 5




         an accessible ballot, clicking submit on the application will cause the

         request to be sent by online tool to the voter’s local clerk online queue for

         processing.

      b. Voters requesting an accessible AV ballot through the Online AV Request

         system will check a box to request an accessible AV ballot and make the

         same declaration regarding disability that is required on the Accessible AV

         Request application. The Online AV Request will require the voter to

         input the voter’s Michigan Driver’s License or State ID, and the voter’s

         stored signature will be sent to the clerk.

   3. Defendants, in their supervisory capacity over local election officials, will

ensure accessible AV ballot requests, whether received through the Accessible AV

Request system or through the Online AV Request system, are processed as follows:

      a. Upon request for an accessible AV ballot, the clerk will generate an

         accessible ballot through the state’s automated ballot conversion process.

      b. Defendants have tested the accessible AV ballot with JAWS and NVDA

         screen readers. By July 10, 2020, Defendants will test the accessible AV

         ballot with Apple VoiceOver screen reader and correct any barriers

         identified through such test.

      c. Once the clerk has generated an accessible ballot, the clerk will email it to

         the voter. The voter will mark the ballot electronically, print it, place it in
Case 2:20-cv-11023-GAD-MJH ECF No. 48 filed 07/13/20         PageID.840    Page 4 of 5




           an envelope, sign the back of the envelope in any location, and mail or

           hand deliver it to the clerk or have an authorized person deliver it to the

           clerk by 8 p.m. on Election Day.

   4. Within 24 hours of implementing the requirements of Paragraph 2, above,

Defendants will add language to the initial screen of the Michigan Voter Information

Center to alert voters that they can use the Online AV Request online tool to request

an accessible AV ballot. Defendants will also publicize the Online AV Request

process and tool and the process to request accessible AV ballots through the Online

AV Request process in the same ways and through the same methods they used to

publicize the Online AV Request system.

   5. Defendants will ensure the Request for Proposals for a RAVBM results in a

RAVBM being in place and available for absentee voting by voters with print

disabilities at the same time (at least 40 days prior to the election) that absentee

voting is made available to other voters for the November 3, 2020 election. The

deadlines for interim steps, which may be modified without changing the

Implementation Deadline with the agreement of the parties, are as follows:

      a.   Vendor Selection – by July 20, 2020
      b.   Contract and Project Initiation – by July 28, 2020
      c.   Requirements – by July 30, 2020
      d.   Design - by August 6, 2020
      e.   Development or Configuration – by August 25, 2020
      f.   User Acceptance Testing (UAT) – by August 27, 2020
      g.   Implementation – by September 10, 2020
Case 2:20-cv-11023-GAD-MJH ECF No. 48 filed 07/13/20        PageID.841      Page 5 of 5




   6. Defendants will notify Plaintiffs and the Court immediately upon selection of

a vendor for the RAVBM, providing the information required by the Consent Decree

at § II(5)(a)(i).

   7. Defendants will report to the Court and to Plaintiffs at least weekly regarding

their progress in carrying out this Order and the Consent Decree.

   8. Within 24 hours of entry of this order, Defendants will make copies of the

Original Consent Decree [#31] and this Order available on their website.

   9. Defendants, in their supervisory capacity over local election officials, will

continue the procedure they provided for the May 5, 2020 election of providing

assistance to voters with print disabilities seeking to vote in person by absentee

ballot.

   10. Failure to meet the deadlines in this Order may result in sanctions.

          IT IS SO ORDERED.



                                       s/Gershwin A. Drain_________________
                                       GERSHWIN A. DRAIN
                                       UNITED STATES DISTRICT JUDGE

Dated: July 13, 2020
                           CERTIFICATE OF SERVICE

             Copies of this Order were served upon attorneys of record on
                  July 13, 2020, by electronic and/or ordinary mail.
                                 /s/ Teresa McGovern
                                     Case Manager
